Citation Nr: 0019772	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-01 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a shell fragment wound to the left leg, Muscle 
Groups XIV and XV and retained foreign body.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The veteran had recognized guerrilla service from September 
1944 to November 1945 and Regular Philippine Army Service 
from November 1945 to March 1946.

The issue on appeal stems from an August 1997 rating decision 
from the Manila, Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased 
evaluation for residuals of a shell fragment wound to the 
left leg.  The veteran appealed to the Board of Veterans' 
Appeals (Board).  In June 1999, the Board denied the 
veteran's claim.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  

In November 1999, the Secretary of Veterans Affairs, 
represented by the Office of General Counsel filed a motion 
to vacate the Board's June 1999 decision denying an 
evaluation in excess of 40 percent for residuals of a shell 
fragment wound to the left leg, Muscle Groups XIV and XV and 
retained foreign body.  The motion was granted by Order of 
the Court dated in November 1999, and the case has been 
remanded to the Board for further readjudication and 
disposition in accordance with the Court's order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The claim on appeal is well grounded within the meaning of 
the statute and judicial construction. 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for service-connected 
disability generally is a well-grounded claim).  VA, 
therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claims.

The Board notes that additional development of the record is 
needed in order for the Board to render a legal 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991)

By rating decision in May 1950, the RO granted service 
connection for residuals of a shell fragment wound to the 
left knee with limitation of motion, injury to Muscle Groups 
XIV and XV and retained foreign body, with an evaluation of 
40 percent, effective December 23, 1949, under Diagnostic 
Code 5261.  The 40 percent evaluation has remained in effect 
to the present.

In February 1997, the veteran filed a reopen claim for an 
increased evaluation for residuals of a shell fragment wound 
to the left leg, Muscle Groups XIV and XV and retained 
foreign body.  He submitted a private medical report dated in 
September 1996.  The private examiner noted that the veteran 
had developed arthritis of the left knee secondary to 
service-connected left leg shell fragment wounds.  

In response to the veteran's current reopened claim for an 
increased evaluation for residuals of a shell fragment wound 
to the left leg, Muscle Groups XIV and XV and retained 
foreign body filed in February 1997, the veteran underwent 
special VA examinations in May 1997 and June 1998.  
Examination of the left lower extremity revealed coexisting 
degenerative arthritis and suprapatellar calcific tendinitis 
or bursitis of the left knee by X-ray.  There was indication 
by the examiner in June 1998 that suprapatellar calcific 
tendinitis may be related to the left knee post-traumatic 
injury.  The record is absent any undertaking by the RO to 
establish the etiology of the coexisting degenerative 
arthritis and suprapatellar calcific tendinitis or bursitis 
of the left knee first noted many years following separation 
from active duty.  

The Secretary's motion stated that adjudication should be 
undertaken with regard to the issue of entitlement to a 
separate disability rating for arthritis.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  The Board notes that the 
RO must first undertake formal adjudicative action regarding 
the issue of entitlement to secondary service connection for 
coexisting degenerative arthritis of the left knee.  (The 
Board decision of June 1999 which inadvertently included 
degenerative arthritis of the left knee as part of the 
established service-connected left lower extremity disability 
was vacated by the Court in November 1999.)

Moreover, the Board notes that the RO must also undertake 
formal adjudicative action regarding the issue of entitlement 
to secondary service connection for coexisting suprapatellar 
calcific tendinitis or bursitis of the left knee prior to 
expanding service-connection for residuals of a shell 
fragment wound to the left leg, Muscle Groups XIV and XV to 
include such coexisting disabilities. 

In addition, the Board notes that the veteran should be 
afforded a comprehensive orthopedic examination in order to 
determine the nature, extent and degree of severity of 
manifestations and symptomatology associated with residuals 
of a shell fragment wound to the left leg, Muscle Groups XIV 
and XV with retained foreign bodies and if possible, to 
distinguish the symptoms and manifestations between the 
service-connected gunshot wounds and those solely due to 
coexisting degenerative arthritis and suprapatellar calcific 
tendinitis or bursitis of the left knee.  

The Board notes that where a gunshot wound involves the 
musculature, residuals of such wounds are evaluated in 
accordance with the principles and criteria set forth in 38 
C.F.R. §§ 4.55, 4.56, and 4.73, Diagnostic Codes 5301 to 
5329.  Amendments to these regulations became effective on 
July 3, 1997, during the pendency of the veteran's appeal. 62 
Fed. Reg. 106, 30235- 30240 (Jun. 3, 1997) (codified at 38 
C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 C.F.R. §§ 
4.47-4.54, 4.72 were removed and reserved).  The defined 
purpose of the changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that the changes 
were not intended to be substantive.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.  

For clarification purposes, the Board notes that prior to 
July 3, 1997, the provisions of 38 C.F.R. § 4.54 noted that 
muscle group disability pictures were based on the cardinal 
symptoms of muscle weakness, fatigue-pain, uncertainty of 
movement) and on the objective evidence of muscle damage and 
the cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue and impairment of coordination).  

Under the revised criteria the cardinal signs and symptoms of 
muscle disability are provided under 38 C.F.R. § 4.56 (c).  
For VA rating purposes the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

Arthritis based on trauma (Diagnostic Code) established by X-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Diagnostic Code 5003.  Tendinitis and 
bursitis are likewise rated on the basis of limitation of 
motion as arthritis, degenerative.

The Board notes the Court has held that when a diagnostic 
code provides for compensation based solely upon limitation 
of motion, the provisions of 38 C.F.R. 4.40, 4.45 and 4.59 
(1999) must be considered, and that examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain on use or due to flare-
ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to treatment of his left lower extremity 
disabilities.  

After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The veteran should be scheduled for a 
VA orthopedic examination by an 
orthopedic surgeon or other appropriate 
specialist(s) for the purpose of 
ascertaining the nature, extent of 
severity and etiology of coexisting 
degenerative arthritis and suprapatellar 
calcific tendinitis or bursitis of the 
left knee, and the extent and degree of 
severity of service-connected residuals 
of a shell fragment wound to the left 
leg, Muscle Groups XIV and XV.  Any 
further indicated studies must be 
conducted.  



The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, 
copies of the previous and amended 
criteria for rating gunshot wound 
disabilities, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s), and the examination 
report(s) must be annotated in this 
regard by the examiner(s). 

Specifically, the examiner(s) should 
offer an opinion as to whether it is 
least as likely as not that the veteran's 
coexisting degenerative arthritis and 
suprapatellar calcific tendinitis or 
bursitis of the left knee developed as a 
consequence of the service-connected 
shrapnel wounds of the left lower 
extremity.  If no such direct causal 
relationship is established, the examiner 
must express an opinion as to whether the 
service-connected shell fragment wound of 
the left lower extremity aggravates any 
coexisting arthritis and/or suprapatellar 
calcific tendinitis or bursitis of the 
left knee.  If such aggravation is shown 
to be present, the examiner must address 
the following medical issues:

(1) The baseline manifestations which are 
due to the effects of nonservice-
connected degenerative arthritis and 
suprapatellar calcific tendinitis and 
bursitis;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
shell fragment wound of the left lower 
extremity; and




(3) The medical considerations supporting 
an opinion that increased manifestations 
of nonservice-connected degenerative 
arthritis and suprapatellar calcific 
tendinitis and bursitis are proximately 
due to the service-connected shell 
fragment wound of the left lower 
extremity.

Any opinions expressed as to the etiology 
of the coexisting degenerative arthritis 
and suprapatellar calcific tendinitis or 
bursitis of the left knee must be 
accompanied by a complete rationale.  

With respect to examination of the 
veteran's service-connected left leg 
injury, the examiner should identify any 
associated muscle injury and muscle loss 
stemming from shell fragment wounds 
involving Muscle Groups XIV and XV in 
service.  The examiner should record the 
pertinent cardinal signs and symptoms of 
muscle disability under 38 C.F.R. § 4.54 
prior to July 3, 1997 and 38 C.F.R. 
§ 4.56(c) effective on and after July 3, 
1997.

It is requested that the examiner provide 
explicit responses to the following 
question regarding injury to Muscle 
Groups XIV and XV, left side:

Does the muscle injury cause loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, uncertainty of movement or 
loss of joint motion.  

If so, the examiner should quantify the 
degree of associated impairment as 
opposed to impairment due to coexisting 
degenerative arthritis and suprapatellar 
calcific tendinitis or bursitis of the 
left knee, if possible.  If the severity 
of the muscle injury manifestations 
cannot be quantified, the examiner must 
so indicate.  

Any further indicated special studies 
should be conducted, and all findings 
should be reported in detail.  Any 
opinions expressed must be accompanied by 
a complete rationale.

In regard to examination of the veteran's 
left lower extremity or knee in 
particular, the examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by shell 
fragment wound in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  It 
is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the left lower extremity 
disability involve only the joint(s), or 
does it also involve the nerves and 
muscle?

(b) Does the left lower extremity 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations can not be 
quantified, the examiner must so 
indicate.  

Any further indicated special studies 
should be conducted, and all findings 
should be reported in detail.  A complete 
rationale for any opinion expressed must 
be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. App 
268 (1998). (Examination findings and 
opinions must be legible.)

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should formally 
adjudicate the issue of entitlement to 
service-connection for degenerative 
arthritis and suprapatellar calcific 
tendinitis or bursitis of the left knee 
as secondary to service-connected 
residuals of a shell fragment wound to 
the left leg, Muscle Groups XIV and XV 
with application of 38 C.F.R. § 3.310(a) 
(1999) and Allen v. Brown, 7 Vet. 
App. 439 (1995).  Thereafter, the RO 
should re-adjudicate the issue of 
entitlement to an increased evaluation 
for residuals of a shell fragment wound 
to the left leg, Muscle Groups XIV and XV 
and retained foreign body including 
entitlement to separate ratings for 
degenerative arthritis and suprapatellar 
calcific tendinitis or bursitis of the 
left knee, if service-connection is 
established for degenerative arthritis, 
suprapatellar calcific tendinitis or 
bursitis of the left knee.  

The RO must consider the application of 
the previous and amended criteria for 
rating muscle injuries, including the 
previous and amended versions of 38 
C.F.R. §§ 4.55 and 4.56, and a 
determination of whether there are 
associated cardinal signs and symptoms of 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement as well as loss 
of joint motion along with application of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), as 
warranted.  The RO should document its 
consideration of the applicability of the 
provisions of 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


